DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claim 1 recites the limitations "the form of a numeric sequence” and “the lengths of subsequent blanking intervals" in lines 3-4.  There are insufficient antecedent bases for these limitations in the claim.  Claims 2-10 are directly or indirectly dependent from claim 1, and therefore inheriting the indefiniteness from claim 1. 
	Independent claim 11 recites the limitations "the form of a numeric sequence” and “the lengths of subsequent blanking intervals" in lines 2-3.  There are insufficient antecedent bases for these limitations in the claim.  Claims 12-15 are directly or indirectly dependent or incorporated by limitations from claim 11, and therefore inheriting the indefiniteness from claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimomura et al. (US 2020/0213074).


providing additional data in the form of a numeric sequence (Fig. 19 and par. [0196]-[0199], wherein a numeric sequence is represented by start code, end code, start frame, end frame, line valid, etc… in a binary sequence defined by zeros (0) and ones (1)), 
5controlling the lengths of subsequent blanking intervals in one or more image sensor frames in an image sensor device to represent the numeric sequence (Figs. 15, 19 & 23, par. [0129], [0196]-[0199]. It should be noted that the lengths of subsequent blanking intervals are inherently controlled to a finite number to contain the numeric sequence in order for the system to function properly since the blanking intervals must not be indefinite.  In fact, the blanking intervals between image lines or image frames can be equal or different but they must be controlled to a finite number for the system to work.  The Examiner notes that the claim limitation is so broad that reads on many different interpretations, and therefore the Examiner reserves the right to address other interpretation in the future Office Action if necessary); and 
transmitting the one or more image sensor frames from the image sensor device (see Figs. 18 & 23 and par. [0200]-[0201] & [0169]).

	Regarding claim 6, as also seen in Shimomura, the additional data indicates a current condition for the point in time when the one or more image sensor frames are acquired (see par. [0202] in which the point in time is when the vertical sync is detected to indicate the image frame is acquired in a time domain).   

(see Fig. 19 for the position of the image defined by the start and end frame position.  Note that alternative limitations are not necessarily considered). 

	Regarding claim 8, it is further seen in Shimomura that the additional data are provided in an image processor, and wherein the lengths of subsequent blanking intervals are controlled by the image processor (see par. [0160]-[0162].  Note that the image sensor 300 also includes an image processor to perform AGC, ADC and transmission control for controlling the lengths of subsequent blanking intervals to a finite number as discussed in claim 1).

	Regarding claim 9, as clearly shown in Fig. 19 of Shimomura, the numeric sequence is a binary sequence (also note the Examiner’s discussion in claim 1). 

	Regarding claim 11, the subject matter of this claim is also met by the discussion in claims 1 and 8 above. 

	Regarding claim 13, Shimomura also discloses a system comprising an image sensor and an image processor according to claim 11 (see Figs. 18 & 19, par. [0160]-[0163] and the discussion in claims 1 and 11).

Allowable Subject Matter
For compact prosecution, the Examiner notes that the following claims are objected as allowable subject matter with a condition in which the 35 U.S.C 112(b) rejection indicated in section 5 above must be overcome by amendment in the next response. 
Claims 2-5, 10, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to teach or suggest, either alone or in combination, the limitations “receiving the transmitted one or more image sensor frames while determining the lengths of the subsequent blanking intervals to identify the numeric sequence which represents the additional data, modifying active image sensor data in the received one or more image 15sensor frames to include the additional data.”
	Regarding claims 3-5, these claims are dependent from claim 2. 
	Regarding claim 10, the prior art of record also fails to teach or suggest, either alone or in combination, the limitations “controlling lengths of one or more blanking intervals, other than the subsequent blanking intervals, for compensation, such that transmissions of image sensor frames take the same amount of clock cycles.”  
	Regarding claim 12, the prior art of record also fails to teach or suggest, either alone or in combination, the limitations “[T]he image processor according to claim 11, being further adapted to 15receive, from the image sensor device, the one or more image sensor frames while determining the lengths of the subsequent blanking intervals to identify the numeric sequence which represents the additional data, and modify active image sensor data in the received one or more image sensor frames to include the additional data.”
	Regarding claim 14, the prior art of record also fails to teach or suggest, either alone or in combination, the limitations “an evaluating device, wherein the image processor is further adapted to transmit the modi25fied active image sensor data to the evaluating device, and wherein the included additional data are in the form of a time or a position for when the one or more image sensor frames were acquired, wherein the evaluating device is adapted to determine if the time or the position of the additional data differs from a current time or current position 26Attorney Docket No. 15143US01 more than a predetermined threshold, and, if so, trigger an alarm action to indicate to a user that the received modified active image sensor data are old.”
	Regarding claim 15, this claim is dependent from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697